DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 7/15/2022 has been entered. Claims 1-6 and 8-23 remain pending the application.

Response to Arguments
Applicant's arguments filed on 7/15/2022 have been fully considered but they are moot.
Applicant argues on pages 10-14 the previous rejection fails to address the newly added limitations to claim 1 related to determining a pose of a tracking device using an equalized signal. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies on Toyoda et al. (US20040143183, hereafter Toyoda) to disclose these limitations in the claim. Accordingly, this argument is moot.
Applicant argues on pages 11-14 that the previously cited art does not disclose the newly added limitations to claims 9 and 17 requiring that the controller receive a transmitting signal from the transmitter system and a receiver signal from the receiver system. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies on Anderson et al. (US20030184285, hereafter Anderson) to disclose these limitations in the claim. Accordingly, this argument is moot

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “an equalized signal” in line 9. There is unclear antecedent basis for this limitation in the claim. It is unclear how this equalized signal relates to the receiver signal that is equalized in line 8. Is this the same signal or a different one? Or this requiring equalization of the original signal rather than the receiver signal? Clarification is required. For examination purposes, a reference disclosing using some form of equalized signal will be interpreted as meeting this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 and 12-13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US20030184285, hereafter Anderson).
Regarding claim 9, Anderson discloses in Figures 1-4 a method of operating a navigation system configured to navigate an instrument during a procedure Anderson, Para 16; “One or more of these and other desirable features are obtained in an electromagnetic tracking system wherein a field generating unit and a field sensing unit are arranged to generate and to sense, respectively an electromagnetic field in an arena of interest”), the method comprising:
generating a first signal (a reference magnetic field) with a controller (Anderson, Para 37; “The various signals are transmitted, sampled, and combined and processed in coordination, for which operation a timing and synchronization control unit 30 forms a number of basic synchronized timing signals to define or control, for example, the multiplexing of signals between the transmission and receiving coils, control timing of the digitizing circuits, control the analog-to-digital (ADC) sampling rate, and the processing of the digitized raw signals from the coils to produce a processed raw data output. The host processor also operates with the raw data to effect the computational algorithms for determining coordinates and correcting position and orientation determinations”) (Anderson, Para 41-42; “The calibration coil 10 a is driven by a calibration coil driver”);
sending the first signal to a transmitter system (transmitter coils 10) (Anderson, Para 55; “a reference magnetic field is generated in a calibration coil 10a coil fixed in or close to the receiving coil assembly. The currents flowing through the transmitting coils and the current flowing through the calibration coil are each measured, and all the signals, including the received voltage signals in each receiver coil, are digitized and passed to a signal processing unit described below more fully in connection with FIG. 4”) (Anderson, Para 36; “The transmitter assembly 10 and receiver assembly 12 may, for example, each include three coils, oriented along respective spatial axes”);
receiving at the controller a transmitter signal from the transmitter system based on the first signal sent to the transmitter system (Anderson, Para 55; “a reference magnetic field is generated in a calibration coil 10a coil fixed in or close to the receiving coil assembly. The currents flowing through the transmitting coils and the current flowing through the calibration coil are each measured, and all the signals, including the received voltage signals in each receiver coil, are digitized and passed to a signal processing unit described below more fully in connection with FIG. 4”);
generating a second signal (a reference magnetic field; claims 16 and 19 require that the first and second signal be the same signal, therefore the Examiner considers citing the same reference magnetic field as both the first and second signal to be within the broadest reasonable interpretation of the claims) with the controller (Anderson, Para 37; “The various signals are transmitted, sampled, and combined and processed in coordination, for which operation a timing and synchronization control unit 30 forms a number of basic synchronized timing signals to define or control, for example, the multiplexing of signals between the transmission and receiving coils, control timing of the digitizing circuits, control the analog-to-digital (ADC) sampling rate, and the processing of the digitized raw signals from the coils to produce a processed raw data output. The host processor also operates with the raw data to effect the computational algorithms for determining coordinates and correcting position and orientation determinations”) (Anderson, Para 41-42; “The calibration coil 10 a is driven by a calibration coil driver”);
sending the second signal to a receiver system (receiver assembly 12) (Anderson, Para 55; “a reference magnetic field is generated in a calibration coil 10a coil fixed in or close to the receiving coil assembly. The currents flowing through the transmitting coils and the current flowing through the calibration coil are each measured, and all the signals, including the received voltage signals in each receiver coil, are digitized and passed to a signal processing unit described below more fully in connection with FIG. 4”) (Anderson, Para 36; “The transmitter assembly 10 and receiver assembly 12 may, for example, each include three coils, oriented along respective spatial axes”) (Anderson, Para 41; “The coil 10 a is operated to generate a local magnetic field, oriented so that it induces calibration voltage signals in each of the receiving coils”);
receiving at the controller a receiver signal from the receiver system based on the second signal sent to the receiver system (Anderson, Para 55; “a reference magnetic field is generated in a calibration coil 10a coil fixed in or close to the receiving coil assembly. The currents flowing through the transmitting coils and the current flowing through the calibration coil are each measured, and all the signals, including the received voltage signals in each receiver coil, are digitized and passed to a signal processing unit described below more fully in connection with FIG. 4”);
evaluating the transmitter signal and the receiver signal to characterize the navigation system (Anderson, Para 55-90 and Figure 4; describing various ways the calibration signals from the transmitter and receiver signals are used).

Regarding claim 12, Anderson disclose all of the limitations of claim 9 as discussed above.
Anderson further discloses sending the signal through at least one coil and one electronic component of the transmitter system prior to receiving at the controller the transmitter signal system (Anderson, Para 55; “a reference magnetic field is generated in a calibration coil 10a coil fixed in or close to the receiving coil assembly. The currents flowing through the transmitting coils and the current flowing through the calibration coil are each measured, and all the signals, including the received voltage signals in each receiver coil, are digitized and passed to a signal processing unit described below more fully in connection with FIG. 4. The ADC sampling is controlled by a common timing generator so that the timing relationship between ADC samples and DAC samples is tightly controlled. A suitable timing module is shown in FIG. 5F, having the representative framing, cycle time and other processing or sampling intervals described above. The ADC outputs, and timing reference information from the timing generator pass to a digital signal processing system”).

Regarding claim 13, Anderson disclose all of the limitations of claim 12 as discussed above.
Anderson further discloses sending the second signal through at least one oil and one electronic component of the receiver system prior to receiving at the controller the receiver signal (Anderson, Para 55; “a reference magnetic field is generated in a calibration coil 10a coil fixed in or close to the receiving coil assembly. The currents flowing through the transmitting coils and the current flowing through the calibration coil are each measured, and all the signals, including the received voltage signals in each receiver coil, are digitized and passed to a signal processing unit described below more fully in connection with FIG. 4. The ADC sampling is controlled by a common timing generator so that the timing relationship between ADC samples and DAC samples is tightly controlled. A suitable timing module is shown in FIG. 5F, having the representative framing, cycle time and other processing or sampling intervals described above. The ADC outputs, and timing reference information from the timing generator pass to a digital signal processing system”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (US20180116729, hereafter Morgan) and Toyoda et al. (US20040143183, hereafter Toyoda).
Regarding claim 1, Morgan discloses in Figures 1 and 2 a method of operating a navigation system configured to navigate an instrument during a procedure (Morgan, Para 1; “The present disclosure generally relates to electromagnetic navigation, and more particularly, to systems, methods, and computer-readable media for calibrating and optimizing an electromagnetic navigation system”), the method comprising:
generating a signal with a controller (Morgan, Para 87; “The processors 124 may also generate one or more electromagnetic signals to be radiated by way of the antenna assembly 145”);
sending the signal to a transmitter system (Morgan, Para 87; “The processors 124 may also generate one or more electromagnetic signals to be radiated by way of the antenna assembly 145”);
transmitting the signal with the transmitter system (Morgan, Para 87; “the electromagnetic signal that is radiated by the antenna assembly 145”) (Morgan, Figure 2; S201, transmit signal);
receiving the transmitted signal at a receiver (Morgan, Para 87; “the electromagnetic signal that is radiated by the antenna assembly 145 and received by the EM sensor 112.”) (Morgan, Figure 2; S202, receive signal);
sending a receiver signal to the controller based on the received transmitted signal at the receiver (Morgan, Para 87; “the processors 124 may calculate a location and/or an orientation of the EM sensor 112 based on the electromagnetic signal that is radiated by the antenna assembly 145 and received by the EM sensor 112”);
evaluating the receiver signal to characterize the navigation system (Morgan, Para 87; “the processors 124 may calculate a location and/or an orientation of the EM sensor 112 based on the electromagnetic signal that is radiated by the antenna assembly 145 and received by the EM sensor 112”);
wherein evaluating the receiver signal to characterize the navigation system includes calibrating the receiver signal to the signal (Morgan, Para 28-42; describing the calibration process) (Morgan, Figure S211; compute calibrated magnitude value) (Morgan, Para 1; “systems, methods, and computer-readable media for calibrating and optimizing an electromagnetic navigation system”); and
wherein the signal is used to determine a pose of a tracking device (Morgan, Para 82; “In general, the EMN system 100 is configured to identify a location and/or an orientation of a medical device being navigated toward a target location within the patient's body by using, among other things, an antenna assembly that generates one or more electromagnetic fields that are sensed by a sensor affixed to the medical device”) (Morgan, Para 84; “based upon the received signal, is used to determine a location and/or an orientation of the EWC 111 or the LG during navigation through the luminal network of the lung”).
Morgan does not clearly and explicitly disclose wherein evaluating the signal includes equalizing the receiver signal to the signal; and wherein an equalized signal is used to determine a pose of a tracking device.
In an analogous surgical navigation system field of endeavor Toyoda discloses wherein evaluating a signal includes equalizing a receiver signal to a signal; and wherein an equalized signal is used to determine a pose of a tracking device (Toyoda, Para 29; “by arranging a low pass filter (LPF) for decreasing alternating current magnet field noise occurred owing to peripheral devices, in the magnetic field measurement signal processing circuit 6, a measurement error is further decreased. This can enhance a detecting accuracy”).
Toyoda is interpreted as disclosing this limitation in the claim because the instant application describes equalization as including removing noise from the system as described in paragraph 90 of the published specification and as best understood by the Examiner in view of the clarity deficiencies outlined above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morgan to include equalizing the receiver signal to the signal; and wherein an equalized signal is used to determine a pose of a tracking device in order to improve detection accuracy as taught by Toyoda (Toyoda, Para 29).

Regarding claim 4, Morgan as modified by Toyoda above discloses all of the limitations of claim 1 as discussed above.
Morgan as modified by Toyoda above further discloses wherein sending the signal to the transmitter system includes sending the signal from the controller to the transmitter system via a wired connection (Morgan, Para 41-42; “The antenna assembly includes a substrate, multiple pairs of transmit coils, multiple pairs of receive coils, multiple input terminals, and multiple output terminals. The substrate includes multiple layers, with each of the transmit coils being deposited on a respective one of the layers and each of the receive coils being deposited on another respective one of the layers. Each of the pairs of transmit coils corresponds to a respective pair of receive coils. The multiple input terminals are coupled to the multiple pairs of transmit coils, respectively, and the multiple output terminals are coupled to the multiple pairs of receive coils, respectively […] the system further includes a computing device having a processor and a memory. The processor is coupled to the pairs of transmit coils by way of the input terminals, respectively, and is also coupled to the pairs of receive coils by way of the output terminals, respectively”).

Regarding claim 5, Morgan as modified by Toyoda above discloses all of the limitations of claim 1 as discussed above.
Morgan as modified by Toyoda above further discloses sending the signal through at least one coil and one electronic component of the transmitter system prior to transmitting the signal (Morgan, Para 28; “The processor is coupled to the pairs of transmit coils by way of the input terminals, respectively, and is coupled to the receive coils by way of the output terminals, respectively. The memory includes instructions that, when executed by the processor, cause the processor to transmit, by way of at least one of the pairs of transmit coils”).

Regarding claim 6, Morgan as modified by Toyoda above discloses all of the limitations of claim 5 as discussed above.
Morgan as modified by Toyoda above further discloses sensing the signal with a coil of the receiver (Morgan, Para 28; “The signal is received by way of at least one of the receive coils”); and
sending the sensed signal through at least one receiver electronic component prior to sending the receiver signal to the controller (Morgan, Para 94-95 and Figure 2; showing that the signal is amplified and filtered before processing) (Morgan, Para 41; also describing how the signal passes through substrate layers before processing).

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan and Toyoda as applied to claim 1 above, and in further view of Schweizer (DE102010013499A1, hereafter citing a machine translation of DE102010013499A1).
Regarding claim 2, Morgan as modified by Toyoda above disclose all of the limitations of claim 1 as discussed above.
Morgan as modified by Toyoda above does not clearly and explicitly disclose wherein generating the signal includes generating a spread spectrum signal.
In an analogous medical device tracking system field of endeavor Schweizer discloses Schweizer discloses generating a spread spectrum signal (Schweizer, Para 18; “Therefore, it can be provided with particular advantage that chirp spread spectrum radio signals (in the following also CSS radio signals) are used as the radio signals [...] The method is thus robust against interference, in particular interference due to the Doppler effect, since only the Frequency change over the time of a chirp pulse of importance and the absolute frequency plays within certain limits irrelevant. Its robustness makes the CSS technique ideally suited to be used in a medical treatment environment for aligning a tracking system”) for tracking a target (Schweizer, Para 12; “According to the invention, it is thus proposed to use radio signals in order to learn the position of the target point describing the target area relative to the current orientation of the imaging device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morgan as modified by Toyoda above wherein generating the signal includes generating a spread spectrum signal in order to make the signal robust against interference as taught by Schweizer (Schweizer, Para 18).

Regarding claim 8, Morgan as modified by Toyoda above disclose all of the limitations of claim 1 as discussed above.
Morgan as modified by Toyoda above further discloses generating a tracking signal with the controller (Morgan, Para 87; “The processors 124 may also generate one or more electromagnetic signals to be radiated by way of the antenna assembly 145”) (Morgan, Figure 2; S201, transmit signal);
transmitting the tracking signal (Morgan, Para 87; “The processors 124 may also generate one or more electromagnetic signals to be radiated by way of the antenna assembly 145”) (Morgan, Figure 2; S201, transmit signal);
sensing the tracking signal with a tracking device (Morgan, Para 87; “the electromagnetic signal that is radiated by the antenna assembly 145 and received by the EM sensor 112.”) (Morgan, Figure 2; S202, receive signal); and
evaluating the sensed tracking signal with the controller to determine a pose of the tracking device based on the characterization of the navigation system (Morgan, Para 87; “the processors 124 may calculate a location and/or an orientation of the EM sensor 112 based on the electromagnetic signal that is radiated by the antenna assembly 145 and received by the EM sensor 112”).
Morgan as modified by Toyoda above does not clearly and explicitly disclose wherein generating the signal includes generating a spread spectrum signal.
In an analogous medical device tracking system field of endeavor Schweizer discloses Schweizer discloses generating a spread spectrum signal (Schweizer, Para 18; “Therefore, it can be provided with particular advantage that chirp spread spectrum radio signals (in the following also CSS radio signals) are used as the radio signals [...] The method is thus robust against interference, in particular interference due to the Doppler effect, since only the Frequency change over the time of a chirp pulse of importance and the absolute frequency plays within certain limits irrelevant. Its robustness makes the CSS technique ideally suited to be used in a medical treatment environment for aligning a tracking system”) for tracking a target (Schweizer, Para 12; “According to the invention, it is thus proposed to use radio signals in order to learn the position of the target point describing the target area relative to the current orientation of the imaging device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morgan as modified by Toyoda above wherein generating the signal includes generating a spread spectrum signal in order to make the signal robust against interference as taught by Schweizer (Schweizer, Para 18).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan, Toyoda, and Schweizer as applied to claim 2 above, and in further view of Bowles et al. (US4203070, hereafter Bowles).
Regarding claim 3, Morgan as modified by Toyoda and Schweizer above disclose all of the limitations of claim 2 as discussed above.
Morgan as modified by Toyoda and Schweizer above does not clearly and explicitly disclose wherein generating the signal further includes generating a pseudo-noise signal.
In an analogous tracking system field of endeavor Bowles discloses generating a pseudo-noise signal (Bowles, Col 5, lines 4-17; “Pseudo-random codes are well known and are of practical interest since a receiver which is capable of generating the pseudo-random-number code sequence can lock onto a pseudo-randum-number code signal which looks to other receivers like noise”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morgan as modified by Toyoda and Schweizer above wherein generating the signal further includes generating a pseudo-noise signal in order to allow for a system to rapidly acquired the desired signal reliably even with large initial errors so as to provide effective operation in many applications at a reasonable cost as taught by Bowles (Bowles, Col 2, lines 34-48).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson and Schweizer (DE102010013499A1, hereafter citing a machine translation of DE102010013499A1).
Regarding claim 10, Anderson disclose all of the limitations of claim 9 as discussed above.
Anderson does not clearly and explicitly disclose wherein generating the first signal includes generating a spread spectrum signal.
In an analogous medical device tracking system field of endeavor Schweizer discloses Schweizer discloses generating a spread spectrum signal (Schweizer, Para 18; “Therefore, it can be provided with particular advantage that chirp spread spectrum radio signals (in the following also CSS radio signals) are used as the radio signals [...] The method is thus robust against interference, in particular interference due to the Doppler effect, since only the Frequency change over the time of a chirp pulse of importance and the absolute frequency plays within certain limits irrelevant. Its robustness makes the CSS technique ideally suited to be used in a medical treatment environment for aligning a tracking system”) for tracking a target (Schweizer, Para 12; “According to the invention, it is thus proposed to use radio signals in order to learn the position of the target point describing the target area relative to the current orientation of the imaging device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson wherein generating the first signal includes generating a spread spectrum signal in order to make the signal robust against interference as taught by Schweizer (Schweizer, Para 18).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson and Schweizer as applied to claim 10 above, and in further view of Bowles et al. (US4203070, hereafter Bowles).
Regarding claim 11, Anderson as modified by Schweizer above disclose all of the limitations of claim 10 as discussed above.
Anderson as modified by Schweizer above does not clearly and explicitly disclose wherein generating the first signal further includes generating a pseudo-noise signal.
In an analogous tracking system field of endeavor Bowles discloses generating a pseudo-noise signal (Bowles, Col 5, lines 4-17; “Pseudo-random codes are well known and are of practical interest since a receiver which is capable of generating the pseudo-random-number code sequence can lock onto a pseudo-randum-number code signal which looks to other receivers like noise”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson as modified by Schweizer above wherein generating the first signal further includes generating a pseudo-noise signal in order to allow for a system to rapidly acquired the desired signal reliably even with large initial errors so as to provide effective operation in many applications at a reasonable cost as taught by Bowles (Bowles, Col 2, lines 34-48).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson and Toyoda et al. (US20040143183, hereafter Toyoda).
Regarding claim 14, Anderson discloses all of the limitations of claim 13 as discussed above.
Anderson further discloses wherein evaluating the transmitter and the receiver signal to characterize the navigation system includes calibrating the transmitter and the receiver signal to the respective first signal and second signal (Anderson, Para 55-90 and Figure 4; describing various ways the calibration signals from the transmitter and receiver signals are used to calibrate the transmitter and receiver; Anderson, Para 62-64; “The RSM is computed by performing a series of matrix multiplication operations. The effects of transmitter current are normalized out (because the B field is directly proportional to the current through the transmitter), as are the effects of frequency (db/dt) and receiver channel gain (using the calibration coil response matrices) […] The processor first factors out the effects of gain & non-orthogonality of both the receiver and transmitter coils”).
Anderson does not clearly and explicitly disclose equalizing the transmitter signal and the receiver signal to the respective first signal and second signal.
In an analogous surgical navigation system field of endeavor Toyoda discloses wherein evaluating a signal includes equalizing a signal; and wherein an equalized signal is used to determine a pose of a tracking device (Toyoda, Para 29; “by arranging a low pass filter (LPF) for decreasing alternating current magnet field noise occurred owing to peripheral devices, in the magnetic field measurement signal processing circuit 6, a measurement error is further decreased. This can enhance a detecting accuracy”).
Toyoda is interpreted as disclosing this limitation in the claim because the instant application describes equalization as including removing noise from the system as described in paragraph 90 of the published specification and as best understood by the Examiner in view of the clarity deficiencies outlined above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson to include equalizing the transmitter signal and receiver signal to the respective first signal and second signal in order to improve detection accuracy as taught by Toyoda (Toyoda, Para 29).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson and Toyoda as applied to claim 14 above, and in further view of Schweizer (DE102010013499A1, hereafter citing a machine translation of DE102010013499A1).
Regarding claim 15, Anderson as modified by Toyoda above disclose all of the limitations of claim 14 as discussed above.
Anderson as modified by Toyoda above further discloses generating a tracking signal with the controller (Anderson, Para 32; “a magnetic tracking system is configured to apply the transmitter drive signals and the induced receiver assembly signals to determine mutual inductances, from which the processor then determines the coordinates—i.e., the position and orientation coordinates, or simply “P&O”—of one coil assembly of the system with respect to the other coil assembly”);
transmitting the tracking signal (Anderson, Para 32; “a magnetic tracking system is configured to apply the transmitter drive signals and the induced receiver assembly signals to determine mutual inductances, from which the processor then determines the coordinates—i.e., the position and orientation coordinates, or simply “P&O”—of one coil assembly of the system with respect to the other coil assembly”);
sensing the tracking signal with a tracking device (Anderson, Para 32; “a magnetic tracking system is configured to apply the transmitter drive signals and the induced receiver assembly signals to determine mutual inductances, from which the processor then determines the coordinates—i.e., the position and orientation coordinates, or simply “P&O”—of one coil assembly of the system with respect to the other coil assembly”); and
evaluating the sensed tracking signal with the controller to determine a pose of the tracking device based on the characterization of the navigation system (Anderson, Para 32; “a magnetic tracking system is configured to apply the transmitter drive signals and the induced receiver assembly signals to determine mutual inductances, from which the processor then determines the coordinates—i.e., the position and orientation coordinates, or simply “P&O”—of one coil assembly of the system with respect to the other coil assembly”).
Anderson as modified by Toyoda above does not clearly and explicitly disclose wherein generating the signal includes generating a spread spectrum signal.
In an analogous medical device tracking system field of endeavor Schweizer discloses Schweizer discloses generating a spread spectrum signal (Schweizer, Para 18; “Therefore, it can be provided with particular advantage that chirp spread spectrum radio signals (in the following also CSS radio signals) are used as the radio signals [...] The method is thus robust against interference, in particular interference due to the Doppler effect, since only the Frequency change over the time of a chirp pulse of importance and the absolute frequency plays within certain limits irrelevant. Its robustness makes the CSS technique ideally suited to be used in a medical treatment environment for aligning a tracking system”) for tracking a target (Schweizer, Para 12; “According to the invention, it is thus proposed to use radio signals in order to learn the position of the target point describing the target area relative to the current orientation of the imaging device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson as modified by Toyoda above wherein generating the signal includes generating a spread spectrum signal in order to make the signal robust against interference as taught by Schweizer (Schweizer, Para 18).

Regarding claim 16, Anderson as modified by Toyoda and Schweizer above disclose all of the limitations of claim 15 as discussed above.
Anderson as modified by Toyoda and Schweizer above further discloses wherein the first signal and the second signal are the same signal (Anderson, Para 37; “The various signals are transmitted, sampled, and combined and processed in coordination, for which operation a timing and synchronization control unit 30 forms a number of basic synchronized timing signals to define or control, for example, the multiplexing of signals between the transmission and receiving coils, control timing of the digitizing circuits, control the analog-to-digital (ADC) sampling rate, and the processing of the digitized raw signals from the coils to produce a processed raw data output. The host processor also operates with the raw data to effect the computational algorithms for determining coordinates and correcting position and orientation determinations”; as discussed earlier the same calibration magnetic field is used for the transmitter coils and receiver coils) (Anderson, Para 41-42; “The calibration coil 10 a is driven by a calibration coil driver”).

Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US20030184285, hereafter Anderson) and Christian et al. (US20160135903, hereafter Christian).
Regarding claim 17, Anderson discloses in Figures 1-4 a method of operating a navigation system configured to navigate an instrument during a procedure Anderson, Para 16; “One or more of these and other desirable features are obtained in an electromagnetic tracking system wherein a field generating unit and a field sensing unit are arranged to generate and to sense, respectively an electromagnetic field in an arena of interest”), the method comprising:
generating a first signal (a reference magnetic field) with a controller (Anderson, Para 37; “The various signals are transmitted, sampled, and combined and processed in coordination, for which operation a timing and synchronization control unit 30 forms a number of basic synchronized timing signals to define or control, for example, the multiplexing of signals between the transmission and receiving coils, control timing of the digitizing circuits, control the analog-to-digital (ADC) sampling rate, and the processing of the digitized raw signals from the coils to produce a processed raw data output. The host processor also operates with the raw data to effect the computational algorithms for determining coordinates and correcting position and orientation determinations”) (Anderson, Para 41-42; “The calibration coil 10 a is driven by a calibration coil driver”);
sending the first signal to a transmitter system (transmitter coils 10) (Anderson, Para 55; “a reference magnetic field is generated in a calibration coil 10a coil fixed in or close to the receiving coil assembly. The currents flowing through the transmitting coils and the current flowing through the calibration coil are each measured, and all the signals, including the received voltage signals in each receiver coil, are digitized and passed to a signal processing unit described below more fully in connection with FIG. 4”) (Anderson, Para 36; “The transmitter assembly 10 and receiver assembly 12 may, for example, each include three coils, oriented along respective spatial axes”);
receiving at the controller a transmitter signal from the transmitter system based on the first signal sent to the transmitter system (Anderson, Para 55; “a reference magnetic field is generated in a calibration coil 10a coil fixed in or close to the receiving coil assembly. The currents flowing through the transmitting coils and the current flowing through the calibration coil are each measured, and all the signals, including the received voltage signals in each receiver coil, are digitized and passed to a signal processing unit described below more fully in connection with FIG. 4”);
generating a second signal (a reference magnetic field; claims 16 and 19 require that the first and second signal be the same signal, therefore the Examiner considers citing the same reference magnetic field as both the first and second signal to be within the broadest reasonable interpretation of the claims) with the controller (Anderson, Para 37; “The various signals are transmitted, sampled, and combined and processed in coordination, for which operation a timing and synchronization control unit 30 forms a number of basic synchronized timing signals to define or control, for example, the multiplexing of signals between the transmission and receiving coils, control timing of the digitizing circuits, control the analog-to-digital (ADC) sampling rate, and the processing of the digitized raw signals from the coils to produce a processed raw data output. The host processor also operates with the raw data to effect the computational algorithms for determining coordinates and correcting position and orientation determinations”) (Anderson, Para 41-42; “The calibration coil 10 a is driven by a calibration coil driver”);
sending the second signal to a first portion of a receiver system (receiver assembly 12) (Anderson, Para 55; “a reference magnetic field is generated in a calibration coil 10a coil fixed in or close to the receiving coil assembly. The currents flowing through the transmitting coils and the current flowing through the calibration coil are each measured, and all the signals, including the received voltage signals in each receiver coil, are digitized and passed to a signal processing unit described below more fully in connection with FIG. 4”) (Anderson, Para 36; “The transmitter assembly 10 and receiver assembly 12 may, for example, each include three coils, oriented along respective spatial axes”) (Anderson, Para 41; “The coil 10 a is operated to generate a local magnetic field, oriented so that it induces calibration voltage signals in each of the receiving coils”);
receiving at the controller a receiver signal from the receiver system based on the second signal sent to the receiver system (Anderson, Para 55; “a reference magnetic field is generated in a calibration coil 10a coil fixed in or close to the receiving coil assembly. The currents flowing through the transmitting coils and the current flowing through the calibration coil are each measured, and all the signals, including the received voltage signals in each receiver coil, are digitized and passed to a signal processing unit described below more fully in connection with FIG. 4”);
evaluating the transmitter signal and the receiver signal to characterize the navigation system (Anderson, Para 55-90 and Figure 4; describing various ways the calibration signals from the transmitter and receiver signals are used).
Anderson does not clearly and explicitly disclose recalling a receiver characterization of a second portion of the receiver; and evaluating the recalled receiver characterization to characterize the navigation system signal.
In an analogous tracked medical device field of endeavor Christian discloses recalling a receiver characterization of a receiver; and evaluating the recalled receiver characterization to characterize a navigation system signal (Christian, Para 38-40; “The information about the geometry of a plurality of medical devices is preferably contained in a database which is polled, in order to acquire the information about the geometry of the medical device. Identifying the medical device by calibrating or analysing it with a tracked calibration device (for example a calibration device which is dimensioned to mechanically fit to the medical device in a characteristic manner in order to determine the type of medical device and preferably also the position of the medical device). The result of identifying the medical device is preferably compared with predetermined information about the geometry of a plurality of medical devices (which is for example contained in the aforementioned database), in order to acquire the information about the geometry of the medical device.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson to include recalling a receiver characterization of a second portion of the receiver; and evaluating the recalled receiver characterization to characterize the navigation system signal in order to allow the system to use known predetermined information about the device as a reference for the acquired signals as taught by Christian (Christian, Para 94).

Regarding claim 19, Anderson as modified by Christian above disclose all of the limitations of claim 17 as discussed above.
Anderson as modified by Christian above further discloses wherein the first signal and the second signal are the same signal (Anderson, Para 37; “The various signals are transmitted, sampled, and combined and processed in coordination, for which operation a timing and synchronization control unit 30 forms a number of basic synchronized timing signals to define or control, for example, the multiplexing of signals between the transmission and receiving coils, control timing of the digitizing circuits, control the analog-to-digital (ADC) sampling rate, and the processing of the digitized raw signals from the coils to produce a processed raw data output. The host processor also operates with the raw data to effect the computational algorithms for determining coordinates and correcting position and orientation determinations”; as discussed earlier the same calibration magnetic field is used for the transmitter coils and receiver coils) (Anderson, Para 41-42; “The calibration coil 10 a is driven by a calibration coil driver”).

Regarding claim 20, Anderson as modified by Christian above disclose all of the limitations of claim 17 as discussed above.
Anderson as modified by Christian above further discloses sending first the signal through at least one coil and one electronic component of the transmitter system prior to receiving at the controller the transmitter signal (Anderson, Para 55; “a reference magnetic field is generated in a calibration coil 10a coil fixed in or close to the receiving coil assembly. The currents flowing through the transmitting coils and the current flowing through the calibration coil are each measured, and all the signals, including the received voltage signals in each receiver coil, are digitized and passed to a signal processing unit described below more fully in connection with FIG. 4. The ADC sampling is controlled by a common timing generator so that the timing relationship between ADC samples and DAC samples is tightly controlled. A suitable timing module is shown in FIG. 5F, having the representative framing, cycle time and other processing or sampling intervals described above. The ADC outputs, and timing reference information from the timing generator pass to a digital signal processing system”).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson and Christian as applied to claim 17 above and in further view of Schweizer (DE102010013499A1, hereafter citing a machine translation of DE102010013499A1).
Regarding claim 18, Anderson as modified by Christian above disclose all of the limitations of claim 17 as discussed above.
Anderson as modified by Christian above does not clearly and explicitly disclose wherein generating the first signal includes generating a spread spectrum signal.
In an analogous medical device tracking system field of endeavor Schweizer discloses Schweizer discloses generating a spread spectrum signal (Schweizer, Para 18; “Therefore, it can be provided with particular advantage that chirp spread spectrum radio signals (in the following also CSS radio signals) are used as the radio signals [...] The method is thus robust against interference, in particular interference due to the Doppler effect, since only the Frequency change over the time of a chirp pulse of importance and the absolute frequency plays within certain limits irrelevant. Its robustness makes the CSS technique ideally suited to be used in a medical treatment environment for aligning a tracking system”) for tracking a target (Schweizer, Para 12; “According to the invention, it is thus proposed to use radio signals in order to learn the position of the target point describing the target area relative to the current orientation of the imaging device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson as modified by Christian above wherein generating the first signal includes generating a spread spectrum signal in order to make the signal robust against interference as taught by Schweizer (Schweizer, Para 18).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson and Christian as applied to claim 20 above, and in further view of Toyoda et al. (US20040143183, hereafter Toyoda).
Regarding claim 21, Anderson as modified by Christian above discloses all of the limitations of claim 20 as discussed above.
Anderson as modified by Christian above further discloses wherein evaluating the transmitter signal, the receiver signal, and the recalled receiver characterization includes calibrating the transmitter and the receiver signal to the respective first signal and second signal (Anderson, Para 55-90 and Figure 4; describing various ways the calibration signals from the transmitter and receiver signals are used to calibrate the transmitter and receiver; Anderson, Para 62-64; “The RSM is computed by performing a series of matrix multiplication operations. The effects of transmitter current are normalized out (because the B field is directly proportional to the current through the transmitter), as are the effects of frequency (db/dt) and receiver channel gain (using the calibration coil response matrices) […] The processor first factors out the effects of gain & non-orthogonality of both the receiver and transmitter coils”).
Anderson as modified by Christian above does not clearly and explicitly disclose equalizing the transmitter signal and the receiver signal to the respective first signal and second signal.
In an analogous surgical navigation system field of endeavor Toyoda discloses wherein evaluating a signal includes equalizing a signal; and wherein an equalized signal is used to determine a pose of a tracking device (Toyoda, Para 29; “by arranging a low pass filter (LPF) for decreasing alternating current magnet field noise occurred owing to peripheral devices, in the magnetic field measurement signal processing circuit 6, a measurement error is further decreased. This can enhance a detecting accuracy”).
Toyoda is interpreted as disclosing this limitation in the claim because the instant application describes equalization as including removing noise from the system as described in paragraph 90 of the published specification and as best understood by the Examiner in view of the clarity deficiencies outlined above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson as modified by Christian above to include equalizing the transmitter signal and receiver signal to the respective first signal and second signal in order to improve detection accuracy as taught by Toyoda (Toyoda, Para 29).

Regarding claim 22, Anderson as modified by Christian and Toyoda above discloses all of the limitations of claim 21 as discussed above.
Anderson does not clearly and explicitly disclose wherein the second portion of the receiver system includes a selected tracking device, the method further comprising: receiving an identification of the selected tracking device; wherein recalling the receiver characterization of the second portion of the receiver system includes accessing a database of a predetermined characterization of the selected tracking device.
However, Christian further discloses a selected tracking device (Christian, Para 38-40; “Identifying the medical device by calibrating or analysing it with a tracked calibration device (for example a calibration device which is dimensioned to mechanically fit to the medical device in a characteristic manner in order to determine the type of medical device and preferably also the position of the medical device).”), and
receiving an identification of the selected tracking device (Christian, Para 38-40; “Identifying the medical device by calibrating or analysing it with a tracked calibration device (for example a calibration device which is dimensioned to mechanically fit to the medical device in a characteristic manner in order to determine the type of medical device and preferably also the position of the medical device).”); and
accessing a database of a predetermined characterization of the selected tracking device (Christian, Para 38-40; “The information about the geometry of a plurality of medical devices is preferably contained in a database which is polled”) in order to characterize a receiver (Christian, Para 38-43; discussing comparing the detected data to database data to characterize the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson as modified by Christian and Toyoda above wherein the second portion of the receiver system includes a selected tracking device, the method further comprising: receiving an identification of the selected tracking device; wherein recalling the receiver characterization of the second portion of the receiver system includes accessing a database of a predetermined characterization of the selected tracking device in order to allow the system to use known predetermined information about the device as a reference for the acquired signals as taught by Christian (Christian, Para 94).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson, Christian, and Toyoda as applied to claim 22 above, and in further view of Schweizer (DE102010013499A1, hereafter citing a machine translation of DE102010013499A1).
Regarding claim 23, Anderson as modified by Christian and Toyoda above disclose all of the limitations of claim 22 as discussed above.
Anderson as modified by Christian and Toyoda above further discloses generating a tracking signal with the controller (Anderson, Para 32; “a magnetic tracking system is configured to apply the transmitter drive signals and the induced receiver assembly signals to determine mutual inductances, from which the processor then determines the coordinates—i.e., the position and orientation coordinates, or simply “P&O”—of one coil assembly of the system with respect to the other coil assembly”);
transmitting the tracking signal (Anderson, Para 32; “a magnetic tracking system is configured to apply the transmitter drive signals and the induced receiver assembly signals to determine mutual inductances, from which the processor then determines the coordinates—i.e., the position and orientation coordinates, or simply “P&O”—of one coil assembly of the system with respect to the other coil assembly”);
sensing the tracking signal with a tracking device (Anderson, Para 32; “a magnetic tracking system is configured to apply the transmitter drive signals and the induced receiver assembly signals to determine mutual inductances, from which the processor then determines the coordinates—i.e., the position and orientation coordinates, or simply “P&O”—of one coil assembly of the system with respect to the other coil assembly”); and
evaluating the sensed tracking signal with the controller to determine a pose of the tracking device based on the characterization of the navigation system (Anderson, Para 32; “a magnetic tracking system is configured to apply the transmitter drive signals and the induced receiver assembly signals to determine mutual inductances, from which the processor then determines the coordinates—i.e., the position and orientation coordinates, or simply “P&O”—of one coil assembly of the system with respect to the other coil assembly”).
Anderson as modified by Christian and Toyoda above does not clearly and explicitly disclose wherein generating the signal includes generating a spread spectrum signal.
In an analogous medical device tracking system field of endeavor Schweizer discloses Schweizer discloses generating a spread spectrum signal (Schweizer, Para 18; “Therefore, it can be provided with particular advantage that chirp spread spectrum radio signals (in the following also CSS radio signals) are used as the radio signals [...] The method is thus robust against interference, in particular interference due to the Doppler effect, since only the Frequency change over the time of a chirp pulse of importance and the absolute frequency plays within certain limits irrelevant. Its robustness makes the CSS technique ideally suited to be used in a medical treatment environment for aligning a tracking system”) for tracking a target (Schweizer, Para 12; “According to the invention, it is thus proposed to use radio signals in order to learn the position of the target point describing the target area relative to the current orientation of the imaging device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson as modified by Christian and Toyoda above to include wherein generating the signal includes generating a spread spectrum signal in order to make the signal robust against interference as taught by Schweizer (Schweizer, Para 18).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793